Title: To James Madison from William England, 16 May 1801
From: England, William
To: Madison, James


					
						Sir.
						Island of Malta 16th. May 1801
					
					I had the honour of addressing you under the 25th March by the way of London enclosing you dispatches from Mr. Leander Cathcart at Tripoli in 

Barbary concerning the eminent interruption of the American Commerce by the Bey of that place, and I have also forwarded you dispatches by the way of 

Messina by a Ragusee vessel bound to Boston, and in the same time I have not failed to give the  to all the American Consuls resident in the 

different Ports of the Mediterranean in order to stop the vessels that might be there that they might not fall into the hands of the Tripoleen Cruisers, so Sir 

from this you will be able to learn that I have done all that layed in my power for the benefit of the American commerce.  I also informed you that I was 

commissioned by the late Government of this Island to act as American Consul in virtue of an order dated the 17th December 1796, but that it was not in 

my power to transmit you a copy of it on account that after the Possession of this Island by the French the Papers in the Chancery were all burnt, but that if 

in case you should think proper to send me the Congresses Approbation I should be exceeding glad to be able to serve them so far as lied in my power.  

And I have the honour of being most respectfully Sir Your most obedient humble Servant
					
						William England
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
